Title: To George Washington from James McHenry, 10 July 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War Office 10 July 1796.
        
        With the view of keeping you informed of the course of the most important business of the war department I here inclose, packets
        No. 1. which contains the last letters I have received from Gen. Wayne. vz. one private of the 27 June and one of the 28, with copies of two letters to the general and one to the Quarter master general.
        No. 2. Contains the last communications from the commissioners to the Creeks, by which you will perceive, that (after a few embarrasements[)] the treaty had commenced.
        I shall mention to you in my next the inquiries which I have made relative to running the Cherokee boundary line.
        With respect to agents for the trading houses to be erected,

you will see by the inclosed letter from the Secry of the treasury, that he does not think money can be furnished in all this year for the purchase of goods. It will of course be unnecessary at this time to make appointments.
        Mr Dinsmore who is agent to the Cherokees, and a sensible and judicious man, and who receives one thousand dollars salary, may perhaps be considered as adequate to all the duties of superintendant required to be performed under the existing state of things.
        I shall as the mail is about closing take the next oppertunity to be more full on both these subjects. With the greatest respect I have the honour to be Sir Your most ob. st
        
          James McHenrySecy of war
        
      